Case 1:18-cr-00728-DLC Document 25 Filed 07/16/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

i a i in So i a ne eee x
UNITED STATES OF AMERICA, : L8cr0728 (DLC)
-v- : CORRECTED ORDER
ROBERT CAPOFARI, a —n
USDC SDNY
Defendant. : + SOCUMENT
* |) ELECTRONICALLY FELED
DOC i 2
DENISE COTE, District Judge: | DATE FILED: \Gear

 

 

 

 

 

 

 

 

 

For the reasons set forth in defense counsel’s sealed
letter dated July 16, 2020 and with the consent of the
Government, it is hereby

ORDERED that the September 11, 2020 sentencing date is
rescheduled for October 1, 2020 at 2 p.m. to occur in-person in
Courtroom 18B, 500 Pearl Street, if that is possible and the
defendant desires to appear in person.

IT IS FURTHER ORDERED that defense counsel shall advise the
Court by September 11, 2020 whether the defendant prefers to
proceed in a videoconference, or in the event an in-person
conference cannot occur on October 1, whether he consents to
proceed through a videoconference.

IT IS FURTHER ORDERED that if the defendant prefers or
consents to a videoconference sentencing, an Order will issue
that provides the date and time of the videoconference, as well
as the credentials necessary for accessing the proceeding via

CourtCall. The CourtCall platform permits the defendant,

 
Case 1:18-cr-00728-DLC Document 25 Filed 07/16/20 Page 2 of 2

defense counsel, and the Government to appear, each from their
separate locations, before the Court by video, and affords the
defendant and defense counsel the opportunity to consult with
each other separately in a breakout room upon request.

IT IS FURTHER ORDERED that defense counsel shall discuss
the attached form, Waiver of Right to be Present at Criminal
Proceeding, with the defendant. If there is informed and
voluntary consent to waive his right to be present in-person at
the proceeding, defense counsel shali file with the Court the
executed form by September 11. Counsel is advised that in the
event the defendant consents but counsel is unable to obtain the
defendant's physical signature on the attached form, the Court
will conduct an inquiry on October 1 to determine whether it
is appropriate for the Court to add the defendant's signature to
the form.

IT IS FURTHER ORDERED that the Government’s submission
regarding sentence shall be due September 17 and the defendant's
submission shail be due September 24.

Dated: New York, New York
July 16, 2020

DENTSE COTE
United Stat@és District Judge

 
